NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



HEATH BARTON,                            )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-4361
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed July 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; J. Kevin Abdoney, Judge.

Heath Barton, pro se.




PER CURIAM.


             Affirmed.


NORTHCUTT, CASANUEVA, and MORRIS, JJ., Concur.